Dear Mr. Thibodeaux:
You have asked this office to advise whether a state employee may also serve on the Houma-Terrebonne Airport Commission.  We respond in the affirmative.
R.S. 42:63(E) of the Louisiana Dual Officeholding and Dual Employment Law, R.S. 42:61, et seq., states:
  No person hold a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision, or in a combination of these.
An airport authority commissioner holds appointive office as set forth in the provisions of R.S. 2:603.1 The foregoing does not prohibit one from holding full-time employment with the state and a part-time appointive office, such as airport authority commissioner.2 Thus, absent any civil service issues, we conclude both positions may be held concurrently.
We hope the foregoing is helpful to you.  Should you have other inquiries in which we may provide assistance, please contact this office.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
                    BY:  _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 LSA-R.S. 2:602 provides for the creation of airport authorities and states in pertinent part:
A. (1) Any governing body of a subdivision may, by resolution, create a public body to be known as an airport authority which shall be authorized to exercise its functions upon the appointment and qualification of the first commissioners thereof. Upon the adoption of a resolution creating an airport authority, the governing body of the subdivision shall, pursuant to the resolution, appoint not less than five persons but not more than nine persons as commissioners of the authority. The commissioners shall be appointed to serve staggered terms of no less than one year, but not more than five years, except that vacancies occurring otherwise than by the expiration of term shall be filled for the unexpired term in the same manner as the original appointment. Where the governing body of a subdivision creates an airport authority by resolution, such authority shall be perpetually in existence until revoked by resolution of said governing body. Any airport district created by special act of the legislature shall be able to adopt a resolution or ordinance or take other action by vote of a majority of the quorum.
2 R.S. 42:62 defines full time and part time as follows:
(4) "Full time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
(5) "Part time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.